Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15 has been entered.
 
Response to Arguments
1.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

2.	Claims 1, 6-7, 16, 21, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 20090030997 A1) in view of Newman et al. (US 20170139914 A1) and in further view of Mavinakuli et al. (US 20160179838 A1).

	Claim 1	Malik teaches a system comprising: 
one or more processors; (FIG. 2) and
at least one non-transitory computer-readable storage medium (FIG. 2) having stored therein instructions which, when executed by the one or more processors, cause an email service executing on a server to:
identify, after an email is received by a recipient, (FIG. 3, step 30, ¶0024, after an email is received) a first content item associated with the email, the first content item being an attachment to the email or referenced by the email; (FIG. 3, step 32, ¶0024, identifying an email attachment included in the email communication)
determine that the first content item associated with the email is a version of a second content item that was stored at the content management system before the email was generated, (FIG. 3, step 38, ¶0029, determining that the attachment file is a version of a file presently stored in the attachment database) the second content item being stored at the content management system in association with the user account; (FIG. 4 and 5, ¶0035-¶0038, wherein the stored file attachments, FIG. 5, the files associated with header numbers, FIG. 5, which are associated with user accounts, FIG. 4)
in response to determining that the first content item is the version of the second content item, determine whether the first content item and the second content item have any modifications relative to each other; (FIG. 5, ¶0037, in response to determining a file stored in the database, ¶0038, determining if they are identical or have modifications) and
determine whether to associate the first content item and the second content item at the content management system. (FIG. 3, ¶0039, determining whether to associate the content items as duplicate items)
However, Malik does not explicitly teach determine that a participant of the email is associated with a user account on a content management system, the content management system comprising a plurality of user accounts including the user account and being accessible to the email service over a network;
From a related technology, Newman teaches determine that a participant of the email is associated with a user account on a content management system, wherein the content management system being accessible to the email service over a network. (FIG. 2B, ¶0001, determining by a server that an email belongs to a particular user account; Examiner notes while ¶0001 is a background disclosure, ¶0026, describes in incorporation of such known email server techniques into the claims, and FIG. 3, step 306, ¶0065, parsing an email to determine messages associated with an email such as header, ¶0043, such as, user accounts) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to email attachment management system taught by Malik to further implement the electronic mail data indexing techniques taught by Newman in order to more efficiently be able to identify emails user accounts (Newman, ¶0001) and the corresponding sections of a user’s emails. (Newman, ¶0002) 
However, Malik in view of Newman does not explicitly teach wherein the content management system comprises a plurality of accounts including the user account.
From a related technology, Mavinakuli teaches a content management system comprises a plurality of accounts including a user account. (¶0043, wherein the system utilizes a list of authorized users, i.e. user accounts) 


Claim 6 	Malik in view of Newman and Mavinakuli teaches the limitation of Claim 1, and further teaches to:
determining that the first content item is already stored at the content management system (Newman, FIG. 4, steps 410, 412-414, ¶0068, determining that a referenced section has been converted in the message cache, i.e. is already stored; FIG. 2D, wherein the referenced section comprises an attachment) by computing a hash value for at least a portion of the first content item (Newman, FIG. 3, step 307, ¶0070, step 308 occurring before step 402, FIG. 4, ¶0066, computing a hash signature for the sections of a message blob) and comparing the hash value with one or more hash values of one or more other content items or one or more portions of one or more content items already stored at the content management system. (Newman, FIG. 4, step 410, comparing the hash signatures of the message cache, FIG. 2D, Cache Table 160, Record 248 with the hash signature computing for the message attachment, FIG. 3, step 307) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further email management system taught by Malik in view of Newman to further analyze email content based on the techniques in Newman in order to more efficiently identify and search emails and the stored email data. 

Claim 7 	Malik in view of Newman and Mavinakuli teaches the limitation of Claim 1, and further teaches to:
generate a conversation identifier for the email based on one or more attributes of the email; (Newman, ¶0094 and ¶0093, setting a group message flag for the email based on the attribute of being a group message) and 
storing the first content item at a path at the content management system assigned to the conversation identifier. (Newman, ¶0503, wherein email folders, i.e. a path, for content is implemented through a flag system) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further email management system taught by Malik in view of Newman to further analyze email content based on the techniques in Newman in order to more efficiently identify and search emails and the stored email data. 

Claim 16 is taught by Malik in view of Newman and Mavinakuli as described for Claim 1.
Claim 21 is taught by Malik in view of Newman and Mavinakuli as described for Claim 1.
	
Claim 24	Cheng in view of Newman and Mavinakuli teaches Claim 1 and further teaches, wherein the association of the first content item and the second content item as a synchronization of the first content item and the second content item, (Malik, FIG. 3, step 42, ¶0029, wherein the stored attachment item and the received attachment are synchronized by having the attachment file move to the cache database for retrieval) wherein the first content item is a more recent version of the second content item and the first content item replaces the second content item. (Malik, ¶0029, wherein the received attachment, and therefore more recent file, is moved to the cache database)

	Claim 25	Malik in view of Newman teaches the limitation of Claim 1, but does not explicitly teach accessing, by the email service, an access control list of the content management system; determining whether the participant of the email has access to the content item; and in response to determining that the participant of the email does not have access to the content item, refrain from associating the first content item and the second content item. 
	From a related technology, Mavinakuli teaches accessing, by an email service, an access control list of the content management system; (¶0032, accessing by the service a list of authorized user of the system) determining whether a user has access to the content item; (¶0043, wherein the remote server determines user access to documents based on the authorized user list) and in response to determining that the participant of the email does not have access to the content item, refrain from associating the first content item and the second content item. (¶0043, wherein the system renders the file as only read-only, i.e. refraining from associating the content item via synchronization)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Malik in view of Newman to provide further email parsing techniques such as those taught in Mavinakuli in order more effectively limit services and access to content to an authorized set of users.

	Claim 28	Malik in view of Newman and Mavinakuli teaches Claim 1 and further teaches, wherein the email service is a service of the content management system. (Malik, FIG 2, Attachment File Storage, ¶0011, wherein the email service is a service of the attachment management system)

3.	Claims 2, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 20090030997 A1) in view of Newman et al. (US 20170139914 A1) and Mavinakuli et al. (US 20160179838 A1) and in view of Ianni et al. (US 20120185545 A1).

Claim 2 	Malik in view of Newman teaches the limitation of Claim 1, but does not explicitly determine that a user associated with the user account is currently viewing the content item; and display, to a second user account, an indication that the content item is being viewed within the email. 
From a related technology, Ianni teaches to determine that a user associated with the user account is currently viewing a first content item or a second content item; (¶0077, determining that a recipient has retrieved the content and is currently viewing the content) and display, to a second user account, an indication that the a first content item or the second content item is being viewed within the email. (¶0077, sending a notification to the sender that the recipient is currently viewing the content) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malik in view of Newman with the teachings of Ianni in order to better allow senders to determine when the recipients might find content useful. (Ianni, ¶0007)

Claim 17 is taught by Malik in view of Newman and Ianni as described for Claim 2.
Claim 22 is taught by Malik in view of Newman and Ianni as described for Claim 2.

4.	Claims 3-5, 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 20090030997 A1) in view of Newman et al. (US 20170139914 A1) and Mavinakuli et al. (US 20160179838 A1) and in view of in further view of Bastide et al. (US 20170187656 A1).

Claim 3	Malik in view of Newman and Mavinakuli teaches the limitation of Claim 1, but does not explicitly determine that the content item stored at content management system has been modified; and 
in response to determining that the content item stored at the content management system has been modified, trigger a notification to at least one participant of the email. 
From a related technology, Bastide teaches determine that a second content item stored at content management system has been modified; (¶0043, determining a change occurrence within a file attachment 374 stored at a messaging service 310) and 
in response to determining that the second content item stored at the content management system has been modified, trigger a notification to at least one participant of the email. (FIG. 3, notification 390, ¶0043, sending notification 390 to the user indicating a change within a file attachment 374; ¶0035, the message being an email) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Malik in view of Newman and Mavinakuli with the teachings of Bastide in order to reduce the difficulty collaborating on shared files. (Bastide, ¶0004)

Claim 4 	Malik in view of Newman, Mavinakuli and Bastide teaches the limitation of Claim 3, and further teaches to: wherein the notification includes a link granting access to the second content item stored at the content management system. (Bastide, ¶0028, wherein a notification to view the original attachment file with modification, i.e. a link) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Malik in view of Newman, Mavinakuli Bastide with the ability to present the modified attachment as taught in Bastide more efficiently provided updated files.

Claim 5 	Malik in view of Newman, Mavinakuli Bastide teaches the limitation of Claim 3, and further teaches to: determine that a second participant of the email is associated with a second user account on the content management system; (FIG. 1, ¶0025, identifying a set of recipients 114 using the collaborated platform 150) and
grant access to the second content item stored at the content management system to the second participant. (FIG. 1, modified attachment 120, ¶0026, presenting the modified attachment to the set of recipients 114) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Malik in view of Newman, Mavinakuli and Bastide with the ability to provide access to recipients of the collaboration platform as taught in Bastide in order ensure that the various users of the attachments are working with updated versions. 

Claims 18-20 are taught by Malik in view of Newman and Bastide as described for Claims 3-5 respectively.

Claim 23 is taught by Malik in view of Newman and Bastide as described for Claim 3.

5.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 20090030997 A1) in view of Newman et al. (US 20170139914 A1) and Mavinakuli et al. (US 20160179838 A1) and in further view of Chakra et al. (US 20170208025 A1).


Claim 8 	Malik in view of Newman and Mavinakuli teaches the limitation of Claim 1, but does not explicitly teach wherein the content item is referenced by the email via a URL to the content item.
wherein the content item is referenced by the email via a URL to a first content item or a second content item. (¶0013, wherein in an email may contain a content item referenced in a link) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Malik in view of Newman and Mavinakuli to reference content using URLs in order to efficiently utilize network resources to provide accessible content to a recipient as taught by Chakra.

Claim 9 	Malik in view of Newman teaches the limitation of Claim 1, but does not explicitly teach wherein identifying the content item associated with the email comprises recognizing the content item is referenced by the email, wherein recognizing the content item is referenced by the email includes:
analyzing a text of the email using natural language processing; 
determining one or more attributes of the content item associated with the email based on the analysis of the text; and
matching the content item associated with the email with a corresponding content item at the content management system by:
matching the one or more attributes of the content item associated with the email with the corresponding content item stored at the content management system.
From a related technology Chakra teaches, recognizing a content item is referenced by the email, (FIG. 3, step 302, ¶0038, identifying a hyperlink in an email; ¶0013, wherein the hyperlink refers to relevant content of the link) wherein recognizing a first content item is referenced by the email includes:
analyzing a text of the email using natural language processing; (FIG. 2, NLP Engine 204, ¶0025, analyzing the email using natural language processing, NLP)
determining one or more attributes of the content item associated with the email based on the analysis of the text; (FIG. 3, step 304, identify attributes of the link) and
matching the first content item associated with the email with a second content item (FIG. 3, step 308) by: matching the one or more attributes of the first content item associated with the email with the second content item. (FIG. 3, step 308, ¶0038, matching the attributes of the link to find a matching content of the link) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Malik in view of Newman and Mavinakuli with the analyze and identify content based on an email text as taught in Chakra in order to more improve the speed by which content may be accessed by users in different regions. (Chakra, ¶0002 and ¶0013)

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 20090030997 A1) in view of Newman et al. (US 20170139914 A1) and Mavinakuli et al. (US 20160179838 A1) in further view of Farhat (US 20160294758 A1).

Claim 10 	Malik in view of Newman and Mavinakuli teaches the limitation of Claim 1, and further teaches wherein participants of the email include a sender and one or more addressed recipients, (Newman, FIG. 2C, ¶0080, identifying sender and users the message was sent to)
However Newman does not explicitly teach the at least one non-transitory computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to:
identify an additional user account associated with the first content item or the second content item stored on the content management system; add the additional user account to the one or more addressed recipients; and send the email to the one or more addressed recipients including the additional user account. 
From a related technology, Farhat teaches to
identify an additional user account associated with a first content item or a second content item stored on the content management system; (¶0037, identifying another user where similar mail item attachments have been forwarded to) add the additional user account to the one or more addressed recipients; (¶0037, automatically addressing an email with the similar attachment to the another user) and send the email to the additional user account. (¶0037, automatically forwarding the email to the another user) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Malik in view of Newman and Mavinakuli with the ability automatically forward emails containing certain attachments as taught in) Farhat in order to reduce user workload. 

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 20090030997 A1) in view of Newman et al. (US 20170139914 A1) and Mavinakuli et al. (US 20160179838 A1) and in further view of Vibhor et al. (US 20160246815 A1 1).

Claim 11	Malik in view of Newman and Mavinakuli teaches the limitation of Claim 1, but does not explicitly teach wherein the first content item and the second content item comprise copies of a synchronized content item, the synchronized content item being synchronized by the content management system across one or more client devices.
From a related technology, Vibhor teaches a first and second content item comprise copies of a synchronized content item, (FIG. 3, steps 302 and 304, ¶0314-¶0316, a first copy and a second copy of a file) the synchronized content item being synchronized by a content management system across one or more client devices. (FIG. 3, step 306, ¶0318, wherein the files are synchronized across one or more client devices)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the email management system of Malik in view of Newman and Mavinakuli to further implement the file backup system taught by Vibhor in order to providing a backup for critical computing files. (Vibhor, ¶0004)

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 20090030997 A1) in view of Newman et al. (US 20170139914 A1) and Mavinakuli et al. (US 20160179838 A1) and in further view of Blinder et al. (US 20160269337 A1).

Claim 12	Malik in view of Newman and Mavinakuli teaches the limitation of Claim 11, but does not explicitly teach wherein an email service is further configured to: 
identify a task associated with a content item; and 
assign the task to a participant of the email. 
From a related technology, Blinder teaches wherein an email service (FIG. 1, email enhancement system 110) is further configured to: 
identify a task associated with a content item; (FIG. 6, step 602, ¶0070, identifying a task item based on a text content of email message or an attachment of an email message) and 
assign the task to a participant of an email. (FIG. 6, step 606, ¶0072, indicating a task item to one or more participants of the email) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Malik in view of Newman and Mavinakuli to provide further email enhancement functions such as those taught in Blinder in order to add new features that are compatible with conventional email systems. (Blinder, ¶0001)

9.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 20090030997 A1) in view of Newman et al. (US 20170139914 A1) and Mavinakuli et al. (US 20160179838 A1) and in further view of Wang et al. (US 20170140048 A1)

Claim 26	Malik in view of Newman and Mavinakuli teaches the limitation of Claim 1, but does not explicitly teach wherein determining that the first content item associated with the email is a version of a second content item comprises:
	analyzing, by a natural language processor, the second content and the email; determining a subject matter of the second content item and a subject matter of the email; and matching the subject matter of the second content item and the subject matter of the email. 
	From a related technology, Wang teaches analyzing, by a natural language processor, the second content and the email; (¶0048, by implementing natural language processing, ¶0064, analyzing an email and keyword templates) determining a subject matter of the second content item and a subject matter of the email; (¶0064, determining a subject matter, for example ticket information, for the email as well as an marching keyword template) and matching the subject matter of the second content item and the subject matter of the email. (¶0064, matching the keyword of the email and the keyword template)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Malik in view of Newman and Mavinakuli to provide further email parsing techniques such as those taught in Wang in order more effectively identify related files by incorporating a well-known techniques such as natural language processing.

10.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 20090030997 A1) in view of Newman et al. (US 20170139914 A1) and Mavinakuli et al. (US 20160179838 A1) and in further view of Mahaffey et al. (US 20140189808 A1).

	Claim 27	Malik in view of Newman and Mavinakuli teaches the limitation of Claim 1, but does not explicitly teach wherein the determining that the participant of the email is associated with the user account on the content management system comprises accessing the user account via API calls.
From a related technology, Mahaffey teaches determining that a participant of an email is associated with the user account on a content management system comprises accessing the user account via API calls. (¶0136, user authentication performed via an API)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Malik in view of Newman and Mavinakuli to provide further email security techniques such as those taught in Mahaffey in order more effectively ensure email services are not violated and may be used securely.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tulasidas et al. (US 20130238720 A1) – FIG. 4, file management system for email communication with multiple versions of the same file.
Shkolnikov et al. (US 20100011077 A1) – FIG. 3, processing repetitive email attachments 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442